Per curiam.
Respondent David F. Kell, Jr. was suspended from the practice of law in this state pending the final disposition of his appeal from federal convictions for conspiracy to obstruct justice and obstruction of justice. In the Matter of Kell, 257 Ga. 651 (362 SE2d 368) (1987). Upon the affirmance of respondent’s convictions by the United States Court of Appeals for the Eleventh Circuit and the filing of a petition for a hearing by the State Bar of Georgia, respondent filed pleadings in which he admitted conduct constituting a violation of Standard 66 of Rule 4-102 of the Rules and Regulations of thd State Bar and petitioned this Court to accept the voluntary surrender of his license to practice law in this state. We adopt the recommendations of the Special Master and the Review Panel that respondent’s petition be granted and accept the voluntary surrender of respondent’s license to practice law in Georgia.

All the Justices concur, except Weltner, J., not participating.